June 14, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         ABRAHAM MELAWER, Appellant

NO. 14-12-00417-CV                         V.

                   OCWEN LOAN SERVICING, L.L.C., Appellee
                     ________________________________

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 10, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
Appellant, Abraham Melawer.
      We further order this decision certified below for observance.